Citation Nr: 1645552	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  01-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the left knee (on a basis other than limitation of extension), rated as 10 percent disabling prior to October 12, 2002, 20 percent disabling from October 12, 2002, through July 2007, and 30 percent disabling from August 1, 2007, with a temporary total rating from August 12, 2012, through September 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel 


INTRODUCTION

The Veteran had active service from November 1978 to August 1982.  

This appeal came before the Board of Veterans' Appeals (Board) from a September 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a May 2011 decision by the RO in Los Angeles, California.  Jurisdiction over the case was transferred to the RO in Los Angeles, California in June 2007.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge for the knee claim in August 2005; a transcript of the hearing is of record.

In a February 2016 decision, the Board awarded a separate 10 percent rating for limitation of extension of the left knee from July 26, 2010, and otherwise denied the Veteran's claim for increased rating for left knee disability for all periods on appeal.  The Board also denied entitlement to an increased rating for calcaneal spurs.  The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a joint motion requesting that the Court vacate the Board's decision to the extent that it denied a rating in excess of 10 percent prior to October 12, 2002, a rating in excess of 20 percent from October 12, 2002, through July 2007, and a rating in excess of 30 percent from August 1, 2007, with a temporary total rating from August 12, 2012, through September 2012, and remanded the matters to the Board for readjudication in light of the joint motion.

The Board's review of the record reveals that the Veteran recently submitted a VA Form 9, Appeal to the Board, with respect to the matters of entitlement to an increased rating for right knee disability and entitlement to an earlier effective date for the award of service connection for a right knee disability.  He has also requested a Board hearing in this matter.  In addition, the Veteran recently filed a claim for a total disability rating based upon individual unemployability due to service-connected disabilities.  These matters have not been certified to the Board and accordingly, the Board will not address them at this juncture.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Board's review of the record reveals that additional development on the claim on appeal is warranted.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various VA examinations throughout the course of the appeal period, most recently in December 2014.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records.

2.  Then, afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability. 

All pertinent evidence of record should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to determine the extent of any instability or recurrent subluxation of the left knee and to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




